DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 01/28/2022. Clams 1-2, 7, 12, 14, 16, 18, 20, 22, 23, 50 and 59 are pending. Claims 22 and 23 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, the phrases “obtaining a third signal strength threshold” and “a fourth signal threshold” are confusing because there is not mention of a first and a second signal threshold.
Claim 59, the phrases “a second memory, a second processor, and a second computer program stored on the second memory and executable on the second processor” are confusing because there is not mention of a first “memory and/or processor and a first computer program stored on the second memory” in claim 22.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 7, 12, 14, 16, 18, 50 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0041936) in view of HUANG et al. (US 2017/0070931 [IDS]).
Regarding claim 1, Kim discloses a communication method, applied to a mobile terminal (Fig. 1, NR UE 130), comprising: 
obtaining a target resource for the uplink communication in the current communication process (the UE receives system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information), from 5G base station, the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]. The UE can derive the cell reselection priority using the received numerology and priority information for each frequency [0154-0155]) according to resource indication information transmitted by the base station (the base statin can transmit system information including priority information corresponding to each frequency and supported numerology),  wherein a communication system where the mobile terminal is located is a new radio NR communication system (UE 130 may be connected to an external network via the NR NB 110 and the NR CN 120 [0095]); 
 communicating with a base station according to the target resource (cell reselection is performed using reselection priority information to camp on a cell supporting UE-supported numerology [0159]). Further, Kim discloses that when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]. In selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]. However, Kim does not expressly disclose that wherein the available uplink frequency point is configured by the base station according to capability information reported by the mobile terminal
HUANG teaches a method for determining cell selection and reselection parameters. More specifically, HUANG teaches that a base station determines a cell selection and reselection parameter which configures and sends a plurality of set of cell selection and reselection parameters according to the terminal capability parameter(s) [0245]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kim with the teaching of HUANG in order to improve the communication quality and user satisfaction can be achieved [0245]. 
OR
Kim discloses
selecting a target cell to camp on from candidate cells according to a frequency point supported by the mobile terminal, in a case that the resource indication information comprises frequency point information corresponding to the candidate cells, and determining the target cell as the target resource (cell reselection is preformed using reselection priority information to camp on a cell supporting UE-supported numerology [0159]);
wherein the selecting the target cell to camp on from the candidate cells according to the frequency point supported by the mobile terminal, in a case that the resource indication information comprises the frequency point information corresponding to the candidate cells (a 5G base station broadcasts numerologies supported by each 5G frequency or cells, the terminal considers the numerology supported by a cell at the time of reselecting the cell [0148]) comprises: correcting a determination parameter used in performing cell reselection or cell selection for each of the candidate cells based on a preset offset parameter (for intra-frequency/inter-frequency cell reselection and cell-by-cell rand is determined based on the measured value RSRP from neighbor cells. The ranks of the serving cell and neighbor cells may be calculated by equation… see paragraphs [0313-0314]), in a case that the resource indication information comprises the frequency point information corresponding to the candidate cells, wherein the determination parameter is calculated according to an S criterion or an R criterion for cell selection; and determining the target cell according to the corrected determination parameters (the terminal determines whether the cell reselection is triggered by determining whether the signal strength and quality of the serving cell obtained from the measured value are smaller than the threshold [0310 -0314]).

Regarding claim 50, Kim discloses a mobile terminal (Fig. 12), comprising: a first memory (a memory device), a first processor (controller 1240), and a first computer program stored on the first memory (a memory device storing the corresponding program code) and executable on the first processor, wherein when executing the first computer program (the controller 1240 may execute by reading and executing the program code stored in the memory device by a CPU or the like [0166]), the first processor is configured to:
 obtaining a target resource for the uplink communication in the current communication process (the UE receives system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information), from 5G base station, the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]. The UE can derive the cell reselection priority using the received numerology and priority information for each frequency [0154-0155]) according to resource indication information transmitted by the base station (the base statin can transmit system information including priority information corresponding to each frequency and supported numerology), wherein a communication system where the mobile terminal is located is a new radio NR communication system (UE 130 may be connected to an external network via the NR NB 110 and the NR CN 120 [0095]); and 
communicate with a base station according to the target resource (cell reselection is performed using reselection priority information to camp on a cell supporting UE-supported numerology [0159]). Further, Kim discloses that when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]. In selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]. However, Kim does not expressly disclose that wherein the available uplink frequency point is configured by the base station according to capability information reported by the mobile terminal
HUANG teaches a method for determining cell selection and reselection parameters. More specifically, HUANG teaches that a base station determines a cell selection and reselection parameter which configures and sends a plurality of set of cell selection and reselection parameters according to the terminal capability parameter(s) [0245]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kim with the teaching of HUANG in order to improve the communication quality and user satisfaction can be achieved [0245].

Regarding claim 2, Kim discloses wherein a frequency point corresponding to the target resource comprises a second serving frequency point of the new radio NR communication system (the 5G base station broadcasts numerology supported by each 5G frequency or cell. The UE receives system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information), from 5G base station, the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]).  

	Regarding claim 7, Kim in view of HUANG discloses all the claim limitations as stated above. Further, Kim discloses wherein the correcting the determination parameter used in performing cell reselection or cell selection for each of the candidate cells based on the preset offset parameter comprises. adding the preset offset parameter to the determination parameter, in a case that an uplink frequency point supported by the mobile terminal comprises the a first serving frequency point, and the frequency point information corresponding to each of the candidate cells indicates that the each candidate cell supports the first Page 3 of 16serving frequency point for uplink transmission or does not support a second serving frequency point of the NR communication system for uplink transmission; or otherwise, subtracting the preset offset parameter from the determination parameter (for intra-frequency/inter-frequency cell reselection and cell-by-cell rand is determined based on the measured value RSRP from neighbor cells. The ranks of the serving cell and neighbor cells may be calculated by equation… see paragraphs [0313-0314]).

Regarding claim 12, Kim discloses all the claim limitations as stated above. Further, Kim discloses that when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]. In selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]. However, Kim does not expressly disclose that wherein the available uplink frequency point is configured by the base station according to capability information reported by the mobile terminal
HUANG teaches a method for determining cell selection and reselection parameters. More specifically, HUANG teaches that a base station determines a cell selection and reselection parameter which configures and sends a plurality of set of cell selection and reselection parameters according to the terminal capability parameter(s) [0245]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kim with the teaching of HUANG in order to improve the communication quality and user satisfaction can be achieved [0245].

Regarding claim 14, Kim discloses all the claim limitations as stated above. Further, Kim discloses that wherein the communicating with the base station according to the target resource comprises:  6performing camping according to the target resource, or performing access and/or uplink transmission according to the target resource after camping is performed according to the target resource; or performing access according to the target resource, or performing uplink transmission according to the target resource access after access is performed according to the target resource; or performing uplink transmission according to the target resource-, and wherein the communicating with the base station according to the target resource comprises: performing camping according to a frequency point for camping, or performing access and/or uplink transmission according to the frequency point for camping after camping is performed according to the frequency point for camping (when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]), in a case that the target resource comprises the frequency point for camping; 
performing access according to a frequency point for access, or performing uplink transmission according to the frequency point for access after access is performed according to the frequency point for access, in a case that the target resource comprises the frequency point for access (transmitting an uplink packet to the base station by determining a bearer mapped to a QoS information of the uplink packet [0022]); and 
performing uplink transmission according to a frequency point for uplink transmission, in a case that the target resource comprises the frequency point for uplink transmission (transmitting an uplink packet to the base station by determining a bearer mapped to a QoS information of the uplink packet [0022]).
Regarding claims 16 and 18, Kim discloses all the claim limitations as stated above. Further, Kim discloses that wherein the performing camping according to the target resource comprises: obtaining a first signal strength threshold corresponding to the first serving frequency point and a second signal strength threshold corresponding to a second serving frequency point, in a case that the target resource comprises the first serving frequency point and the second serving frequency point (the terminal may receive a system information block broadcast by the base station. the system information may include a threshold used for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0307]); and
 selecting the first serving frequency point or the second serving frequency point to camp on, according to the first signal strength threshold, the second signal strength threshold, and a current reference signal received power RSRP- (The terminal considers the numerology supported by a cell at the time of reselecting the cell [0148]. The terminal may always perform measurement on a higher frequency priority than the current service cell. Also, it may be performed whether to perform the measurement on the corresponding frequency when the channel quality of service of [QoS] the serving cell is less than or equal to a specific threshold. The cell reselection is performed to move the terminal to a cell having a good channel state…..for other frequencies having the same priority of lower than a specific threshold Sintrasearch, the terminal may perform the channel measurement on cells of different frequencies [0140]), and  7wherein the obtaining the first signal strength threshold corresponding to the first serving frequency point and the second signal strength threshold corresponding to the second serving frequency point comprises: obtaining, through a first notification message broadcasted by the base station, the first signal strength threshold corresponding to the first serving frequency point and the second signal strength threshold corresponding to the second serving frequency point (the terminal may receive a system information block broadcast by the base station . the system information may include a threshold used for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0307]).

Regarding claim 59, Kim discloses a base station (Fig. 13), comprising: a second memory (storage 1330), a second processor (controller 1340), and a second computer program stored on the second memory and executable on the second processor, wherein when executing the second computer program, the second processor is configured to perform steps of the communication method according to claim 22 (the controller 1340 may include a communication and an application processor controlling a higher layer such as the application programs. The controller 1340 may execute operations by reading and executing the program code stored in the memory device by a processor, a CPU or the like [0174]).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 are allowed.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Applicant argues (remarks, page 1 regarding claim 18) that claim 16 involves “boating a first signal strength threshold and a second signal strength threshold”, and thus mentioned before claim 18. Examiner respectfully disagrees. Claim 18 depends on claim 1 and claim 1 does not mention “first and second signal strength threshold”. Therefore, the rejection is maintained.
Page 3, Applicant argues that “Kim does not mention calculating a determination parameter according to an S criterion or an R criterion for cell selection or correcting a determination parameter based on a preset offset or determining a target cell according to the corrected determination parameter”. Examiner respectfully disagrees. Kim discloses that the terminal determines whether the cell reselection is triggered by determining whether the signal strength and quality of the serving cell obtained from the measured value are smaller than the threshold. Further, Kim discloses that for intra-frequency/inter-frequency cell reselection and cell-by-cell rand is determined based on the measured value RSRP from neighbor cells. The ranks of the serving cell and neighbor cells may be calculated by equation… see paragraphs [0313-0314].
Still on page 3, Applicant argues the “Kim does not disclose the feature “determining an available uplink frequency point as the target resource, in a case that the resource indication information comprises that available uplink frequency point, wherein the available uplink frequency point is configured by the base station according to capability information reported by the mobile terminal….” It is respectfully submitted that the rejection is based on the combined teaching of the Kim reference and HUANG reference. Kim discloses that when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]. In selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]. HUANG teaches that a base station determines a cell selection and reselection parameter which configures and sends a plurality of set of cell selection and reselection parameters according to the terminal capability parameter(s) [0245].
	Pages 4-5, Applicant argues that HUANG fails to disclose feature “correcting a determination parameter used in performing cell reselection or cell selection for each of he candidate cell based on a preset offset parameter…. wherein the determination parameter is calculated according to an S criterion or an R criterion for cell selection…”  It is respectfully submitted that the rejection is based on the combined teaching of the Kim reference and HUANG reference. Kim discloses the terminal determines whether the cell reselection is triggered by determining whether the signal strength and quality of the serving cell obtained from the measured value are smaller than the threshold. Further, Kim discloses that for intra-frequency/inter-frequency cell reselection and cell-by-cell rand is determined based on the measured value RSRP from neighbor cells. The ranks of the serving cell and neighbor cells may be calculated by equation… see paragraphs [0313-0314].
	Examiner also notes that similar arguments were presented on page 5. Examiner takes the same position.
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 3, 2022